Exhibit 99.1 Hines REIT Update Hines REIT is closed to new investors. Hines Securities, Inc., Member FINRA/SIPC. 5/12 As of March 31, 2012 Hines REIT Overview •Commenced capital raising in 2004 •Raised and invested significant capital in 2006 and 2007 which represented a peak in the overall economic cycle and real estate cycle •In 2008 and 2009, amidst the economic downturn towards the recession, we experienced significant declines in capital raising and significant increases in redemption requests •At the end of 2009, capital raising ceased and we suspended our redemption plan to prudently preserve liquidity 2 Hines REIT Overview Since 2009, the Company has been keenly focused on the following: •Leasing:keeping our tenants in occupancy to preserve and maintain operating income •Strategic asset sales:identifying opportunities to sell certain stabilized assets to harvest liquidity and attractive profits •Liquidity:ensuring we have sufficient funds to meet liquidity needs for operating expenses, leasing capital, and debt refinancings, while still maintaining reasonable levels of distributions to our shareholders We continue to be patient and disciplined in managing our portfolio in order to benefit from the overall economic recovery and recovery of the U.S. office markets 3 Hines REIT Overview •57 projects /24 different geographic markets /U.S. and Brazil •Predominately Class A office, industrial and grocery-anchored retail centers •Over 26 million square feet / 87% leased / approximately 2% above the national average •Latest valuation of portfolio was as of March 2011 resulting in estimated per share value of $7.78 effective May 2011 •Significant cash on hand for near-term liquidity needs resulting in a strong balance sheet 4 Regional Diversification and Lease Expirations as of March 31, 2012 5 1Data is based on Hines REIT’s pro-rata share of the estimated aggregate value.2Data is based on Hines REIT’s effective ownership in each property and is compiled based on leased square feet. Regional Diversification1 City Diversification1 Lease expirations as % of total leasable square feet in the current portfolio2 Top 10 Tenants as of March 31, 2012 1Based on Hines REIT’s effective ownership in each property and compiled based on leased square feet. 6 Top 10 Tenants1 Shook, Hardy & Bacon LLP International law firm 2555 Grand 2024 Expiration Honeywell International Engineering services Daytona-Laguna Portfolio & 345 Inverness Drive 2016, 2017 Expirations Williams Companies Integrated natural gas Williams Tower 2018, 2021 Expirations Oracle Multinational technology company 2100 Powell 2013 Expiration Raytheon Company Defense aerospace systems Raytheon/DIRECTV Buildings 2018 Expiration Kay Chemical Private specialty cleaning 4050 & 4055 Corporate Drive 2018 Expiration State of California State government 1515 S. Street 2012, 2018 Expirations Norwegian Cruise Line Cruise line Airport Corporate Center 2019 Expiration Microsoft Corporation Multinational software development Daytona-Laguna Portfolio 2015, 2017 Expirations Foley & Lardner International law firm 321 North Clark 2013, 2018 Expirations 1Based on Hines REIT’s pro rata share of the leased square feet of each property. 2Other includes Arts/Entertainment, Other Services, Construction and Retail industries, as well as those accounting for less than 1% of the portfolio. 7 Tenant Industry Diversification1 as of March 31, 2012 Hines REIT Leasing Update 8 •Leasing has been a priority given the challenging economic environment which had a broad impact on U.S. and International businesses •Many businesses adversely impacted •Layoff of employees •Reduced space needs •Move to lower quality / less expensive space •Out of Business or Bankrupt •During 2011 •Lease renewals for approximately 3.5 million square feet (13% of our gross square footage) to keep tenants in occupancy and extend the term of their leases •New leases for approximately 1.4 million square feet with new tenants moving into our assets from other competitive space 2012 Proactive Leasing Highlights 9 Chase Tower Dallas, TX Cornerstone Healthcare Group New lease 21,000 SF through 2022 321 North Clark Chicago, IL 26,000 SF of new leases primarily to tenants in the legal and professional services industries Grocery-Anchored Retail Portfolio Champions Women’s Fitness New lease 17,000 SF through 2022 Champions Village, Houston, TX Kroger Expansion 25,000 SF through 2032 Cherokee Plaza, Atlanta, GA 2012 Proactive Leasing Highlights 10 KPMG Building San Francisco, CA Tealeaf Technology, Inc.
